Case: 13-11166      Document: 00512609702         Page: 1    Date Filed: 04/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-11166                            April 28, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
WILLIAM J. HUNTER,

                                                 Plaintiff-Appellant
v.

ALLIED BARTON SECURITY SERVICES;
LESLEY VARNER,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-1094


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       William J. Hunter (“Appellant”) appeals from the judgment of the
district court granting summary judgment and dismissing his discrimination
and retaliation claims brought under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e, et seq. (“Title VII”), and his claims under 42 U.S.C. § 1981.
We AFFIRM for the following reasons:



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
Case: 13-11166    Document: 00512609702     Page: 2   Date Filed: 04/28/2014



                            No. 13-11166
 1. Appellant fails to argue or brief any alleged error in the disposition of
    his race-based claims in the district court. Accordingly, any such
    claims are waived on appeal. Yohey v. Collins, 985 F.2d 222, 225 (5th
    Cir. 1993);
 2. Appellant’s arguments that the court below erred in dismissing his
    retaliation claims and that he was terminated for protected activity
    fail both because he has not shown a causal connection between his
    allegedly protected activity and his termination, and because even
    assuming the same, he has failed to raise a genuine issue of material
    fact that the asserted reason for his termination was pretextual. See
    McCoy v. City of Shreveport, 492 F.3d 551, 557-58 (5th Cir. 2007). The
    Findings, Conclusions, and Recommendation of the magistrate judge,
    which were approved and adopted by the district court, provide the
    essential and more detailed rationale for rejecting Appellant’s claims
    on appeal. No additional writing is necessary.


 AFFIRMED.




                                   2